      6:20-cv-00778-TMC         Date Filed 05/26/20       Entry Number 22        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

DAVID JAMES,                 )                        Case No. 6:20-cv-00778-TMC-KFM
                             )
     Plaintiff,              )
                             )
v.                           )
                             )
VAD d/b/a VEHICLE ACTIVATION )
DEPARTMENT, SUNPATH LIMITED, )
CORPORATION, AND NORTHCOAST )
WARRANTY SERVICES, INC.      )
                             )
     Defendants.             )

                           NOTICE OF PENDING SETTLEMENT

       Please take notice that on May 22, 2020, all parties to this action reached a settlement in

principle of Plaintiff’s claims. Defendants have circulated a draft agreement to Plaintiff and expect

to finalize and execute the terms of such settlement promptly. Although Defendants’ responsive

pleading is due today, they respectfully submit this Notice of their intention to preserve all

available defenses to this matter pending the parties’ execution of a mutually acceptable settlement

agreement in the coming days.


Dated: May 26, 2020                           By:    /s/ Chad V. Echols
                                                    Chad V. Echols, Esq. (Fed ID 9810)
                                                    The Echols Firm, LLC
                                                    P.O. Box 12645
                                                    Rock Hill, South Carolina 29731
                                                    Phone: 803-329-8971
                                                    chad.echols@theecholsfirm.com
                                                    Attorneys for Defendants
                                                    VAD d/b/a Vehicle Activation Department,
                                                    SunPath Limited Corporation, and Northcoast
                                                    Warranty Services, Inc.
      6:20-cv-00778-TMC       Date Filed 05/26/20    Entry Number 22        Page 2 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

DAVID JAMES,                 )                    Case No. 6:20-cv-00778-TMC-KFM
                             )
     Plaintiff,              )
                             )
v.                           )
                             )
VAD d/b/a VEHICLE ACTIVATION )
DEPARTMENT, SUNPATH LIMITED, )
CORPORATION, AND NORTHCOAST )
WARRANTY SERVICES, INC.      )
                             )
     Defendants.             )

                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing Notice of Pending Settlement was served

upon Plaintiff on the 26th day of May, 2020 via the USDC SC Electronic Filing System and U.S.

Mail to:

                                        David James
                                    200 Pocahatchie Trail
                                    Greenville, SC 29611
                                       Pro se Plaintiff


                                                            s/ Chad V. Echols
                                                            The Echols Firm, LLC
